DETAILED ACTION
The present application is examined under pre-AIA  first to invent provisions. 
Applicant’s Amendment filed 1/29/2021 is acknowledged.
Double Patenting rejections will be maintained and held in abeyance during the course of prosecution, as previously requested.  
Claims 1, 2, 6, 7, 11, and 12 have been amended.
Claims 1-15 remain pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-7, 9-12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 3, 3, 3, 3, 5, 5, 5, and 5 of U.S. Patent No. 8917660. Although the claims at issue are not identical, they are not patentably distinct from each other.  The pending claims are broadened in that they only recite the downlink direction, whereas the patented claims are directed to both downlink and uplink directions, and further including language of the spatial pattern information 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 5, 6, 6, 7, 7, 11, 12, 12, 13, 13, 16, 17, and 17 of U.S. Patent No. 9712294. Although the claims at issue are not identical, they are not patentably distinct from each other.  The pending claims are broadened in that they only recite the downlink direction, whereas the patented claims are directed to both downlink and uplink directions, and further including language of the spatial pattern information and dynamically changing the uplink/downlink carrier frequency and beam/spatial pattern.  Such omissions are obvious variants of the patented claims.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 11, 12, 14, 16, 17, 1, 2, 3, 5, and 6, respectively, of U.S. Patent No. 10116421. Although the claims at issue are not identical, they are not patentably distinct from each other.  The pending claims are broadened in claiming a plurality of antennas rather than an “array” as well as other insignificant language differences, and there is no significant change in scope in claiming “at least two” different carrier frequencies and downlink beams, in that if at least 2 frequencies/beams are necessarily different in the patented claims as well.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanwood et al. (USP 7197022B2), hereafter Stanwood, in view of Liu et al. (USP 7072315B1), hereafter Liu.

Regarding claim 1, 6, and 11,
Stanwood discloses a method, wireless user terminal and infrastructure device (i.e. Fig. 1, CPE) comprising a receiver configured to receive a first plurality of downlink orthogonal frequency division multiplexing (OFDM) signals on at least one downlink carrier frequency, wherein each of the first plurality of downlink OFDM signals includes assignment information (i.e. downlink map provides information to terminals indicating downlink frequency carriers; Abstract; Fig. 5, 9; Col. 8, lines 61-65).
Stanwood further shows the receiver and a controller configured to receive a second plurality of downlink OFDM signals, wherein each of the second plurality of downlink OFDM signals is received based on the assignment information included in a respective one of the first plurality of downlink OFDM signals; wherein a downlink carrier frequency and a downlink beam dynamically change over the second plurality of downlink OFDM signals (i.e. if any downlink signal is different from another downlink signal with respect to frequency/beam, then “at least two” downlink signals would be different, as claimed; Abstract; Fig. 9, 11-13; Col. 6, lines 1-10; Col. 9-10, lines 65-22; Col. 10, lines 61-64; downlink data is received according to the information in the downlink map, which indicates where and what modulation parameter changes occur in downlink data, including “beam change points”).

Stanwood does not expressly show at least two of the second plurality of downlink signals have different downlink carrier frequencies and a plurality of antennas or different beams associated with the plurality of downlink signals.
Liu discloses an analogous system for channel allocation in OFDM networks (Title) including terminals with a plurality of antennas (Fig. 5, 501A) providing different beams associated with a plurality of downlink signals (i.e. Fig. 4, 404; Fig. 7; Fig. 8, 802; Col. 2, lines 24-30; Col. 4, lines 20-30; Col. 8, lines 44-60; Col. 10, lines 12-33; Col. 11, lines 1-7; beamforming of different beams provides spatial processing gains for both uplink and downlink enables improved channel conditions over omnidirectional/non-beamforming) where at least two of the second plurality of downlink signals have different downlink carrier frequencies (Fig. 2, 4 and Col. 2, lines 29-31, Col. 5, lines 45-49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stanwood by providing a plurality of antennas providing different beams associated with at least two of the second plurality of downlink signals have different downlink carrier frequencies, as shown Liu, thereby minimizing interference and increasing network throughput of each terminal.
Regarding claims 2, 7, and 12, 
Stanwood discloses wherein each assignment information indicates the downlink carrier frequency of a respective one of the second plurality of OFDM signals (i.e. Col. 10, lines 60-64; downlink map indicates to the terminals where (i.e. which carrier frequency) and what modulation changes occur in the downlink).

Regarding claims 3, 8, and 13, 
The combination of Stanwood and Liu discloses wherein each downlink carrier frequency comprises a mutually non-overlapping band of sub-carriers (i.e. Liu: Title; Abstract; frequency hopping pattern re-use scheme over different frequency channels).  See motivation above.

Regarding claims 4, 5, 9, 10, 14, and 15, 
The combination of Stanwood and Liu discloses a transmitter, wherein the plurality of antennas, the transmitter and the controller are configured to transmit a plurality of uplink OFDM signals using at least two different uplink beams and carriers based on received uplink channel assignment information (Stanwood: i.e. uplink map; Fig. 2, 84; Fig. 7, 10, 12, 13; Fig. 8, 129; Col. 5, lines 61-67; Col. 9, lines 3-12; Col. 9-10, lines 65-11; Liu: Fig. 5, 508, 509A/B; Col. 4, lines 20-30; Col. 8, lines 44-60; Col. 10, lines 12-33; Col. 11, lines 1-7; beamforming of different beams provides spatial processing gains for both uplink and downlink enables improved channel conditions over omnidirectional/non-beamforming).  See motivation above.

Response to Arguments
7.	Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 

On pg. 9-11 of the Remarks, Applicant again contends the cited prior art fails to disclose different downlink carrier frequencies and different downlink beams, as claimed. Applicant particularly argues the underlying frequency of a carrier or subcarrier or OFDM subchannel width/center frequency does not “dynamically change” in the cited portion of Stanwood, nor are the first and second plurality of downlink OFDM signals as claimed.  
The Examiner respectfully disagrees. As previously shown, Stanwood discloses both TDD (time division duplexing) as well as FDD (frequency division duplexing), and the cited portions of Stanwood relate to OFDM, which one of ordinary skill in the art understands is a communication technique that enables transmitting multiple signals at different frequency carriers, as shown in the cited "downlink map" portion in Stanwood. Col. 9, lines 6-8 of Stanwood further disclose applying adaptive modulation for the downlink. Furthermore, Applicant’s arguments fails to fully appreciate the rejection as based upon Stanwood and Liu in combination.  Liu is relied upon to more expressly show OFDMA in which first and second pluralities of downlink signals are provided in different beam-formed beams, as well as expressly disclosing at least two downlink beams centered at different carrier frequencies. See e.g. Fig. 1 (change of user assignment across frequency/space & time), 2, 4 and Col. 2, .

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477